Citation Nr: 0313148	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  02-19 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for stomach ulcers.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.

The record reflects the possibility that the veteran may be 
seeking service connection for gastroesophageal reflux 
disease.  The RO should clarify this and take any appropriate 
action.  


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran does not currently have stomach ulcers.


CONCLUSION OF LAW

Stomach ulcers were not incurred or aggravated in service and 
may not be presumed to have been.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In the present case, the RO notified the veteran of the newly 
enacted VCAA provisions in a May 2001 letter. 

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, VA has made reasonable 
attempts to obtain all records corresponding to medical 
treatment reported by the veteran and has afforded him a 
comprehensive VA examination addressing his claimed disorder.  
38 U.S.C.A. § 5103A(d).

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in the September 
2002 Statement of the Case.  See 38 U.S.C.A. § 5103.  In this 
issuance, the RO notified the veteran of the elements of a 
successful service connection claim and described the type of 
evidence that would need to presented for service connection 
to be granted.  The RO also cited the provisions of 38 C.F.R. 
§ 3.159 (2002), indicating that the VA would obtain all 
identifiable medical records (providing that the veteran 
provided signed releases, as necessary) and that, if such 
efforts proved unsuccessful, the VA would inform the veteran 
that it was his ultimate responsibility to furnish such 
evidence.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (the VA's duties include providing a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim and a description of which portion of 
that evidence (if any) was to be provided by the veteran and 
which portion the VA would attempt to obtain on his behalf).

Given the extent of the development and notification 
accomplished by the RO, the Board finds that full compliance 
with the provisions of these newly enacted laws has been 
achieved in this case.  As such, the Board is satisfied that 
no prejudice to the veteran will result from an adjudication 
of his claim in this Board decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including peptic (gastric or duodenal) 
ulcers, may be presumed to have been incurred or aggravated 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In this case, the veteran's service medical records indicate 
that he complained of headache and vomiting in January 1953.  
He was assessed with a probable gastric bubble when he 
complained of feeling bloated, pain in the abdomen, and 
gagging in February 1956.  He complained of vomiting a slight 
amount of blood in May 1956 after drinking the night before.  
The diagnosis was acute gastroenteritis.  He complained of an 
empty stomach and poor appetite in July 1953.   However, his 
service discharge examination in August 1956 revealed a 
normal abdomen and viscera.  

Following service, an August 1983 private medical record 
reports a history of duodenitis or some type of stomach 
ailment in 1968.  It states that the veteran was complaining 
of epigastric pain in August 1983 for three days prior to 
admission.  He had been diagnosed as having gastritis in the 
emergency room.  He did not improve and began to have 
vomiting throughout the day of admission.  His stool was 
negative for occult blood.  The impression was acute 
pancreatitis.  

A July 1998 VA medical record indicates that the veteran was 
a new patient and contains the notation:  "PMH: -- PUD ? 
Barium Swallow."  The assessment was a history of peptic 
ulcer disease.  A VA occult blood test was negative in 
November 1998.  An October 1999 VA medical record states that 
Zantac and Maalox were last filled in August and April 1999 
respectively.  The veteran wanted renewals.  A February 2000 
VA medical record states a history of peptic ulcer disease, 
well controlled with ranitidine.  The assessment was peptic 
ulcer disease.  

On VA evaluation in June 2000, the veteran reported a history 
of a gastric ulcer with bleeding when he was in Korea in 
1955, and having chronic ulcer problems since.  The 
assessment was "PUD -- service connected".  Stable peptic 
ulcer disease was assessed in September 2000 and February 
2001.  A history of peptic ulcer disease was assessed in 
August 2001.

On VA examination in July 2002, the veteran complained of 
bloating and passing a lot of gas.  He denied vomiting, 
hematemesis, and melena.  He reported occasional distention 
because of gas.  There was no evidence of any ulcer disease, 
and it was reported that the veteran had gained 10 to 15 
pounds during the past few months.  He denied tenderness and 
pain and indicated that sometimes he would have sharp pain 
depending on what he would eat because of the accumulation of 
gas.  He had never had endoscopic treatment or endoscopic 
examination.  There was no evidence of any ulcerated or 
eroded areas.  The diagnosis before an upper gastrointestinal 
series was conducted was no clinical evidence of peptic or 
duodenal ulcer.  The upper gastrointestinal series confirmed 
no evidence of ulcer.  The claims folder was reviewed.

Weighing the evidence, the preponderance of the evidence 
indicates that the veteran does not have stomach ulcers.  
While peptic ulcer disease was assessed prior to the July 
2002 VA examination, no upper gastrointestinal series had 
been conducted, and the report of the barium swallow 
mentioned in the July 1998 VA medical record is not of 
record.  It was mentioned as history, and the veteran was a 
new patient.  Furthermore, the VA examiner in July 2002 
thoroughly reviewed the veteran's history, examined him, 
reviewed his claims folder, and reviewed the report of a VA 
upper gastrointestinal series which confirmed no evidence of 
an ulcer, and diagnosed no clinical evidence of peptic or 
duodenal ulcer.  

In determining the relative probative value of evidence, the 
Board has the discretion to favor the opinion of one 
competent medical professional over that of another, so long 
as an adequate statement of reasons and bases is provided.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Although 
the Board notes that some of the VA health care providers who 
treated the veteran before the July 2002 VA examination 
assessed peptic ulcer disease, the United States Court of 
Appeals for Veterans Claims (Court) has declined to adopt a 
"treating physician rule" under which a treating 
physician's opinion would presumptively be given greater 
weight than that of a VA examiner or another doctor.  See 
Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The Board 
finds that the July 2002 VA examination report has greater 
probative value than VA medical records which assess peptic 
ulcer disease because it was based on a thorough review of 
the veteran's history, including from his claims folder, as 
well as a clinical examination and an upper gastrointestinal 
series.

The only other evidence submitted to support this claim 
includes lay statements from the veteran (as well as his 
testimony at the January 2003 hearing before the 
undersigned), his spouse, and two other laypersons.  These 
individuals, however, are not shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical diagnosis.  This lay evidence, therefore, does 
not constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for stomach ulcers, 
and the claim must be denied.

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine is not 
applicable in this case, however, because the preponderance 
of the evidence is against the veteran's claim.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).




ORDER

The claim of entitlement to service connection for stomach 
ulcers is denied.


	                        
____________________________________________
	A. C. MACKENZIE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

